DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 2-5, in the reply filed on 2/10/2022 is acknowledged. Although not identified by the Applicant, claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control mount" in line 13. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble 8,770,949.
Noble discloses, regarding claim 1, a ceiling fan assembly comprising: a motor 30 having a rotor (combination of elements 330, 340, and 342) and a stator 350; at least one blade 10 operably coupled to the stator 350 (via the rotor); a motor shaft 360 extending from the stator 350 and having an internal wire passage (down the middle of hollow shaft 360) and a wire opening in a side of the motor shaft (see how wire 137 connects to the wire coming out of the top side of shaft 360 in Figs. 3A and 5 A), with the wire opening (hole at the top end of 360) providing access to the internal wire passage; a control mounting plate 15 having a motor shaft opening through which the motor shaft 360 extends, with the motor shaft opening being sized to define gap between motor shaft 360 and the control mounting plate 15 (clearly shown in Fig. 3A), and the control mounting plate 15 is located, relative to the motor shaft 360, between the wire opening and the rotor (330, 340, 342) and stator 350 (clearly shown in Fig. 5A), the control mounting plate 15 having opposing first and second sides, with the first side oriented toward the wire opening (hole at the top end of 360) and the second side oriented toward the rotor and stator 350 (clearly shown in Figs. 3A and 5A); an electronic control unit 136 (substantially broad) carried by a first side of the control mount 15 (via 13/16; see Fig. 5A) and electrically connected to the motor 30 by wires (see 137 and the wire connected at 142) passing through the wire opening and wire passage (clearly shown in Fig. 5A); and a multiple segment plug 317 occluding the gap Re claim 2, wherein at least one of the multiple segments (of 317) is mounted to the motor shaft 360 (clearly shown in Figs. 3A and 5A); Re claim 3, wherein all of the multiple segments (of 317) are mounted to the motor shaft 360 (clearly shown in Figs. 3A and 5A); Re claim 4, wherein at least two of the multiple segments have overlapping portions (substantially broad; see how the two segments of 317 “overlap” one another in the horizontal direction in the way their halved faces meet against each other); Re claim 7, wherein at least one of the multiple segments (of 317) defines at least a portion of a collar circumscribing the motor shaft 360 (clearly shown in Figs. 3A and 5A); Re claim 8, wherein all of the multiple segments (of 317) have a portion, which collectively defines the collar (clearly shown in Fig. 3A); Re claim 17, wherein the multiple segments (of 317) comprise two segments (clearly shown in Fig. 3A); Re claim 18, wherein the two segments (317) collectively define a periphery complementary with the shape of the motor shaft opening (clearly shown in Fig. 3A); Re claim 19, wherein the periphery is a circle (see 317 in Fig. 3A); Re claim 20, wherein the two segments form equal halves of the circle (see 317 in Fig. 3A).

Claims 1-4, 7, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani 4,073,593.
Mizutani discloses, regarding claim 1, a ceiling fan assembly comprising: a motor 7 having a rotor 6 and a stator 5; at least one blade 12 operably coupled to the stator 5 (via the rotor); a motor shaft 15 extending from the stator 5 and having an internal wire passage (down the middle of hollow shaft 15) and a wire opening in a side of the motor shaft 15 (see how wire 14 comes out of the top side of shaft 15 in Fig. 2), with the wire Re claim 2, wherein at least one of the multiple segments (of 17) is mounted to the motor shaft 15 (clearly shown in Fig. 2); Re claim 3, wherein all of the multiple segments (of 17) are mounted to the motor shaft 15 (clearly shown in Fig. 2); Re claim 4, wherein at least two of the multiple segments have overlapping portions (substantially broad; see how the two segments of 17 “overlap” one another in the horizontal direction in the way the races of bearing 17 are concentric); Re claim 7, wherein at least one of the multiple segments (of 17) defines at least a portion of a collar circumscribing the motor shaft 360 (clearly shown in Fig. 2); Re claim 12, wherein at least one of the multiple segments (of 17) is located on the second side of the control mounting plate (see how the lower bearing 17 connected to 15 is below 8 in Fig. 2); Re claim 13, wherein all of the multiple Re claim 17, wherein the multiple segments (of 17) comprise two segments (clearly shown in Fig. 2).

Allowable Subject Matter
Claims 5-6 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746